64 F.3d 674
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Bennie Ruth HUBER, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 95-7037.
United States Court of Appeals, Federal Circuit.
July 25, 1995.

Before RADER, Circuit Judge.
ON MOTION
ORDER
RADER, Circuit Judge.


1
Bennie Ruth Huber moves for reconsideration of the court's May 30, 1995, order dismissing Huber's appeal for failure to file a corrected brief.  The Secretary of Veterans Affairs has not responded.  It appears that the court received Huber's corrected brief on June 14, 1995.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1)  The motion is granted.  The court's May 30, 1995, dismissal order is vacated, the mandate is recalled, and the case is reinstated.


4
(2)  The Secretary's brief is due within 21 days of the date of filing of this order.